                 Case 8:21-cv-00768-JVS-KES Document 20 Filed 05/07/21 Page 1 of 2 Page ID #:91


            1       THEANE EVANGELIS, SBN 243570
                    MICHAEL H. DORE, SBN 227442
            2       GIBSON, DUNN & CRUTCHER LLP
                    333 South Grand Avenue
            3       Los Angeles, CA 90071-3197
                    Telephone: 213.229.7000
            4       Facsimile: 213.229.7520
            5
                    KRISTIN A. LINSLEY, SBN 154148
            6       GIBSON, DUNN & CRUTCHER LLP
                    555 Mission Street, Suite 3000
            7       San Francisco, CA 94105-0921
                    Telephone: 415.393.8200
            8       Facsimile: 415.393.8306
            9
                    Attorneys for Defendant Reddit, Inc.
          10
          11
          12
                                               UNITED STATES DISTRICT COURT
          13
                                              CENTRAL DISTRICT OF CALIFORNIA
          14
          15
                    JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00768-JVS-KES
          16        others similarly situated,
                                                             DEFENDANT REDDIT, INC.’S
          17                              Plaintiff,         CORPORATE DISCLOSURE
                                                             STATEMENT
          18               v.
                                                             Before: Hon. James V. Selna
          19        REDDIT, INC.,
                                                             Complaint Filed: April 22, 2021
          20                              Defendant.
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                    DEFENDANT REDDIT, INC.’S CORPORATE
Crutcher LLP        DISCLOSURE STATEMENT
                                                                             CASE NO. 8:21-CV-00768-JVS-KES
                 Case 8:21-cv-00768-JVS-KES Document 20 Filed 05/07/21 Page 2 of 2 Page ID #:92


            1        DEFENDANT REDDIT, INC.’S CORPORATE DISCLOSURE STATEMENT
            2                Pursuant to Fed. R. Civ. P. 7.1, Defendant Reddit, Inc. hereby discloses that it
            3       has no parent corporation and no publicly traded company owns 10% of more of its
            4       stock.
            5       Dated: May 7, 2021                        Respectfully submitted,
            6
            7                                                 KRISTIN A. LINSLEY
                                                              THEANE EVANGELIS
            8                                                 MICHAEL H. DORE
                                                              GIBSON, DUNN & CRUTCHER LLP
            9
          10
                                                              By: /s/ Theane Evangelis
          11                                                                 Theane Evangelis
          12
                                                              Attorneys for Defendant Reddit, Inc.
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                  2
Gibson, Dunn &
                    DEFENDANT REDDIT, INC.’S CORPORATE
Crutcher LLP        DISCLOSURE STATEMENT
                                                                                             CASE NO. 8:21-CV-00768
